Citation Nr: 0713244	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected pes 
planus.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected pes 
planus.

4.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected pes 
planus.

5.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected bilateral pes planus with 
calcaneal spur formation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

By a March 2004 rating decision, the RO established service 
connection for bilateral pes planus, evaluated as 
noncompensable (zero percent disabling) effective July 28, 
2003.  The RO also denied service connection for a low back, 
bilateral knee, bilateral hip, and bilateral ankle disorders.  
A subsequent April 2004 rating decision increased the 
assigned rating for the veteran's pes planus to 10 percent, 
effective July 28, 2003.  Nevertheless, this claim remains in 
appellate status pursuant to AB v. Brown, 6 Vet. App. 35 
(1993).

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

For the reasons expressed in the REMAND portion of this 
decision, the Board concludes that additional development is 
required with respect to the veteran's pes planus increased 
rating claim.  Accordingly, this claim will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if additional 
action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issues adjudicated by this decision 
has been completed.

2.  The competent medical evidence does not reflect that the 
veteran currently has a disability of either ankle, nor of 
the left hip.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral knee, 
right hip, and low back disabilities are causally related to 
active service, to include as secondary to his service-
connected pes planus.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral ankle 
disorder, bilateral knee disorder, bilateral hip disorder, 
and/or low back disorder, to include as secondary to service-
connected pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
November 2003, which is clearly prior to the March 2004 
rating decision that is the subject of this appeal.  He was 
also provided with additional notification by letters dated 
in March 2006 and October 2006.  Taken together, these 
letters informed the veteran of the criteria necessary to 
establish service connection for a claimed disability, as 
well as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Moreover, the March 
2006 and October 2006 letters contained the necessary 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims 
decided herein and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, he 
had the opportunity to present evidence and argument in 
support of his case, to include at the November 2006 hearing.  
Moreover, he was accorded a VA medical examination regarding 
this case in January 2004.  A medical opinion was also 
obtained in May 2004.  Consequently, the Board finds that the 
duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In this case, the veteran essentially contends that he 
developed disabilities of the ankles, knees, hips, and low 
back secondary to his service-connected pes planus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required to consider 
Allen prior to this change in the regulation, there is no 
prejudice to the veteran by the Board proceeding with the 
adjudication of his claims in light of the regulation change.  
See Bernard, supra.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claims, to include as secondary to the 
service-connected pes planus.

Initially, the Board notes that there is no competent medical 
evidence which indicates the veteran currently has a chronic 
disability of either ankle, nor of the left hip.  For 
example, the January 2004 VA medical examination found the 
veteran to have a normal clinical examination of both ankles 
with negative history and negative X-rays.  Similarly, he had 
an essentially normal clinical examination of both hips, 
although there was X-ray evidence of possible fibrous 
cortical cyst in the right femoral neck.  Moreover, there 
does not appear to be a diagnosis of any such chronic 
disabilities in the treatment records on file.

The Board acknowledges that the veteran has complained of 
pain in both ankles, and his left hip.  However, service 
connection is not authorized for pain alone, in the absence 
of a medical diagnosis.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, sub. nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  Therefore, the veteran's claims of 
service connection for the ankles and left hip must be denied 
on this basis.

The Board acknowledges that the January 2004 VA medical 
examination did indicate a right hip disability, specifically 
the X-ray evidence of possible fibrous cortical cyst in the 
right femoral neck.  Further, this examination also diagnosed 
mild early osteoarthritic changes in both knees, and 
degenerative disease of the lumbosacral spine with chronic 
myofascial and mechanical pain, with intermittent right thigh 
radiculitis.  As such, there is competent medical evidence of 
current disabilities with respect to these claims.  
Nevertheless, for the reasons detailed below, the Board finds 
that the preponderance of the evidence is against a finding 
that these disabilities are causally related to active 
service, to include as secondary to the service-connected pes 
planus.

The Board notes that the veteran's service medical records 
reflect he was treated for his pes planus while on active 
duty.  Further, at the time of his January 1971 induction 
examination, he indicated on a Report of Medical History that 
he had experienced back trouble.  In addition, he indicated 
at the time of his February 1974 separation examination that 
he had experienced trick or painful knees due to his pes 
planus.  However, there is no indication that he was 
diagnosed with chronic disabilities of the knees, right hip, 
or low back while on active duty.  Moreover, his spine and 
lower extremities were clinically evaluated as normal on both 
his January 1971 induction examination, and his February 1974 
separation examination.  There is also no competent medical 
evidence of record which diagnoses such disabilities until 
years after his separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

The Board further notes that there is no competent medical 
evidence which relates the etiology of the veteran's current 
knee, right hip, and low back disabilities directly to his 
period of active duty, nor does he contend otherwise.  As 
already mentioned, his claims are based upon these 
disabilities being secondary to the service-connected pes 
planus.  Consequently, the Board concludes that the 
preponderance of the evidence is against a finding that these 
disabilities are directly related to service or, in the case 
of arthritis, manifested to a compensable degree within one 
year of service discharge so as to permit a grant of service 
connection on a presumptive basis in accordance with 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to the claims of secondary service connection, 
the Board notes that there is no competent medical evidence 
which supports the contention that the bilateral knee and/or 
right hip disorders are secondary to the service-connected 
pes planus.  In fact, the January 2004 VA examiner found that 
none of these disabilities were due to the pes planus.  
Moreover, the May 2004 VA medical opinion concluded that the 
veteran's mild early osteoarthritis of the knees was less 
likely than not related to military service or his pes 
planus; and that the veteran's occupational history, combined 
with a history of injury to and surgery on the left knee were 
more likely than not the underlying etiology of the current 
mild early osteoarthritis.  As the VA clinicians who 
promulgated these opinions both noted they had reviewed the 
veteran's VA claims folder, the Board finds that they had an 
adequate foundation for their conclusions.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against these claims.

The January 2004 VA examiner also found that the veteran's 
low back disorder was not due to his pes planus.  However, 
unlike the other claims, there is competent medical evidence 
of record which does provide some support for the veteran's 
claim of secondary service connection.  Specifically, a June 
2004 private medical statement from R. L. W., M.D. 
(hereinafter, "Dr. W") who reported:

Certainly, it is theoretically warranted 
that one could assert the possibility 
that the altered biomechanical chain of 
over pronation of the feet would alter 
the biomechanical chain and ultimately 
affect his back, but the best I can say, 
is that this is possible to a reasonable 
degree of medical certainty.

In short, Dr. W's statement is to the effect it is 
"possible" the veteran's low back disorder is due to his 
service-connected pes planus.  VA regulations define 
"reasonable doubt" as a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102 (emphasis added); 
see also Sawyer v. Derwinski, 1 Vet. App. 130, 135 (1991) 
(The Court pointed out that the definition of "possible" in 
Black's Law Dictionary denotes improbability, without 
excluding the idea of feasibility, thereby differentiating 
the term from probability.).  The Board further notes that 
the Court has found that purely speculative medical opinions 
do not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).

In contrast, the opinion of the January 2004 VA examiner does 
not contain any such speculative language.  More importantly, 
the VA examiner, unlike Dr. W, noted that he had reviewed the 
veteran's VA claims folder.  Thus, his opinion is based upon 
an accurate understanding of the history of both the low back 
disorder and the pes planus, as documented by the evidence of 
record.  Accordingly, the Board finds that the opinion of the 
VA examiner is entitled to more weight in the instant case.  
As the VA medical opinion does not support a grant of service 
connection and the private opinion is no more than 
speculative, the only medical evidence pertinent to nexus 
does not support the existence of any relationship between 
the service-connected pes planus and current low back 
disability.  Therefore, the preponderance of the evidence is 
against the claim of service connection for a low back 
disorder as secondary to the service-connected pes planus.  

The Board notes that the veteran asserted at his November 
2006 hearing that clinicians had informed him that the 
claimed disabilities were secondary to the service-connected 
pes planus.  Moreover, he indicated that Dr. W had 
promulgated a statement to the effect that his knees were 
secondary to the pes planus.  However, as noted above, Dr. 
W's statement only addressed the low back disorder.  A 
thorough review of the record does not otherwise indicate any 
supporting competent medical evidence.  Further, the Court 
had held that a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, this 
testimony is not entitled to probative value in the instant 
case.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's 
current service connection claims, to include as secondary to 
the service-connected pes planus.  As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Therefore, the claims must be denied.


ORDER

Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected pes 
planus, is denied.

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected pes 
planus, is denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected pes 
planus, is denied.

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected pes planus, is 
denied.




REMAND

In the instant case, the Board notes that the January 2004 VA 
medical examination included an evaluation of the veteran's 
pes planus.  However, at his November 2006 hearing the 
veteran indicated that this condition had gotten worse since 
that examination.  VA's General Counsel has indicated that 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95; see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board also 
notes that it has been more than 3 years since the January 
2004 examination, which further indicates that the record may 
not accurately reflect the current nature and severity of the 
service-connected pes planus.  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development 
and/or notification it deems necessary to ensure a full and 
fair adjudication of this claim.

For these reasons, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his pes 
planus since June 2006.  After securing 
any necessary release, the RO should 
obtain these records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and severity his service-connected 
bilateral pes planus with calcaneal spur 
formation.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2006, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


